PER CURIAM:
Khosrow Parmaei appeals the district court’s order denying relief sought under 28 U.S.C. § 2254 (2000). This code provision permits state prisoners to challenge the constitutionality of their incarceration. The district court properly found that Parmaei’s action, which challenged a state court’s civil judgment against him in a wrongful death case, was unrelated to Parmaei’s custody status and was not properly characterized as a habeas action. Accordingly, we deny his motion to prepare a trial transcript at Government expense and affirm for the reasons stated by the district court. Parmaei v. Smith, No. l:06-cv-00224, 2006 WL 2228998 (W.D.N.C. Aug. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.